IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS
                                              No. 11-395V
                                         Filed: January 9, 2014
                                          (Not for publication)

****************************
ARTHUR CHARLES HOFFMAN,    *
                           *
              Petitioner,  *
v.                         *                                Stipulation; Influenza;
                           *                                Brachial Neuritis; Polyneuropathy
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
              Respondent.  *
****************************

                               DECISION ON JOINT STIPULATION1

Vowell, Chief Special Master:

        Arthur Charles Hoffman [“petitioner”] filed a petition for compensation under the
National Vaccine Injury Compensation Program2 on June 16, 2011. Petitioner alleges
that he suffered from brachial neuritis and/or polyneuropathy that was caused-in-fact by
the influenza vaccination he received on November 15, 2009, and he further alleges
that he experienced residual effects of this injury for more than six months. See
Stipulation, filed Jan. 9, 2014, at ¶¶ 2, 4. Respondent denies that petitioner’s influenza
vaccine is the cause of his alleged brachial neuritis or polyneuropathy. Stipulation at ¶
6.




1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, I agree that the identified material fits within the requirements of that provision, I
will delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
       Nevertheless, the parties have agreed to settle the case. On January 9, 2014,
the parties filed a joint stipulation agreeing to settle this case and describing the
settlement terms.

        Respondent agrees to pay petitioner:

        A lump sum of $295,000.00 in the form of a check payable to petitioner,
        Arthur Charles Hoffman. This amount represents compensation for all
        damages that would be available under § 300aa-15(a).

       The special master adopts the parties’ stipulation attached hereto, and awards
compensation in the amount and on the terms set forth therein. The clerk of the court is
directed to enter judgment in accordance with this decision.2

IT IS SO ORDERED.

                                        s/ Denise K. Vowell
                                        Denise K. Vowell
                                        Chief Special Master




   2
    Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.

                                                   2
Case 1:11-vv-00395-UNJ Document 41 Filed 01/09/14 Page 1 of 5
Case 1:11-vv-00395-UNJ Document 41 Filed 01/09/14 Page 2 of 5
Case 1:11-vv-00395-UNJ Document 41 Filed 01/09/14 Page 3 of 5
Case 1:11-vv-00395-UNJ Document 41 Filed 01/09/14 Page 4 of 5
Case 1:11-vv-00395-UNJ Document 41 Filed 01/09/14 Page 5 of 5